Citation Nr: 1600513	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to May 1, 2013, and 30 percent thereafter for frostbite of the right hand. 

2. Entitlement to a rating in excess of 10 percent for spondylosis with degenerative changes T5-6. 

3. Entitlement to compensable rating for growth, both 4th fingers. 

4. Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Husband


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1992 to May 1995.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared at a hearing before the undersigned in October 2015.  A transcript of the proceeding is of record.

The issues of entitlement to service connection for arthritis of the hands, to include as due to a service-connected disability, a knee condition, a hip condition, acid reflux, asthma, hypertension, to include as due to a service-connected disability, and depression, to include as due to a service-connected disability have been raised by the record at the October 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

At the October 2015 hearing the Veteran testified that she is receiving ongoing treatment for her back condition from VA.  She also indicated that there are outstanding treatment records from her orthopedic physician, neurologist, and vocational rehabilitation specialist.  These records have not been associated with the claims file and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding records should be obtained on remand.  

The Veteran should also be afforded new VA examinations for her back and hand conditions.  The Veteran was afforded a VA examination for her back condition in May 2013.  However, since then, the Veteran has indicated that her back condition has worsened.  At the October 2015 hearing, she testified that her back problems are increasing.  Specifically, she has muscle spasms and back pain flare-ups once a week.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's back condition.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to her hand disability, the Veteran contends that her condition flares-up in the winter, and therefore she should be afforded a VA examination in the winter months.  The Board agrees.  Furthermore, the most recent VA examination in May 2013 is inadequate.  Although a physical examination was performed, the examiner failed to perform range of motion testing and address the Veteran's hand arthritis.  Under Diagnostic Code 7122, the Veteran may receive a separate rating for disabilities that have been diagnosed as the residual effects of her cold injuries.  Therefore, an examination and medical opinion that evaluates the Veteran's arthritis and determines whether the Veteran's arthritis is a residual of her cold injuries of the right hand should be obtained on remand.  

Lastly, a VA medical opinion regarding the Veteran's TDIU claim should be obtained.  The Veteran contends that her service-connected disabilities prevent her from working.  The record contains VA examination reports indicating that the Veteran's disabilities impact her ability to work, especially in jobs involving prolonged walking; prolonged use of hands, or lifting heavy objects.  However, the Board finds that further development is needed to adjudicate the Veteran's TDIU claim.  To date, a medical opinion addressing whether the Veteran is unemployable due to all of her service-connected disabilities, especially in light of her education and work experience, has not been obtained.  Therefore, such medical opinion should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated her for her conditions.  After securing the necessary releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the extent of her service-connected back and hand disabilities. Copies of all pertinent records, including the Virtual Record, should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's back and hand disabilities. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

If arthritis in the right hand is noted, the examiner should specifically opine as to whether the Veteran's arthritis is at least as likely as not (a 50 percent probability or greater) a residual of her service-connected cold injuries, fully explaining the rationale behind any opinion rendered. 

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, and offer an opinion as to whether those service-connected disabilities combine to prevent her from securing or maintaining all forms of substantially gainful employment consistent with her education and work experience.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the issues on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







